DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 7, 2022 has been entered. Claims1, 3-6, and 10-20 remain pending in the application. Claims 21-24 are new. Applicant’s amendments to the Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed December 7, 2021.
Response to Arguments
Applicant’s arguments with respect to claim 1-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 15-21 of Applicant’s Remarks filed April 7, 2022, with respect to claim 19 have been fully considered and are persuasive.  The rejection of claim 19 has been withdrawn, and is indicated as allowable subject matter. New claim 24 is allowed for similar reasons, as stated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Balasundaram (US Publication No. 2015/0092329) in view of Sobti (US Publication No. 2013/0342638).
Regarding claim 1, Balasundaram discloses a system (in Figures 1A-1E) comprising: a tablet computer (secondary display unit 20) that comprises a tablet display (secondary display 22; Paragraph [0023], secondary display being a tablet); a clamshell computer (electronic device 10a) that comprises a keyboard housing (keyboard portion 14a), a display housing (display portion 12a) and a hinge assembly (Figure 1A and Paragraph [0025], connection between 12a and 14a, where 10a is in a “clamshell” configuration) and that rotatably couples the keyboard housing (14a) and the display housing (12a), wherein the display housing (12a) comprises a display (main display 16) viewable via a display side (side corresponding to 16 shown in Figure 1A), an opposing back side (side corresponding to 20 shown in Figure 1B), and a tablet computer recess (Figure 1E, display unit cavity 24) disposed between the display side and the back side (see Figure 1E) that removably receives the tablet computer (Paragraphs [0023] and [0037], secondary display being removable/detachable from electronic device); and touch input circuitry (Paragraph [0028], 22 of 20 having touch capabilities), wherein, in a stored state (within cavity 24) of the tablet computer (20) in the tablet computer recess (24), the tablet computer (20) is instructable via the touch input circuitry (Paragraph [0029], 20 being used to check email while 10a is in a closed position), wherein, in the stored state (within 24), the touch input circuitry responds to touch input received via the back side of the display housing (Paragraph [0028], 22 of 20 having touch capabilities; Paragraph [0029]; 20 being used to check email while 10a is closed; Paragraph [0030], 20 capable of operating independent the main display). 
However, Balasundaram does not disclose wherein the back side comprises a translucent material and wherein the touch input circuitry responds to touch input received via the translucent material.
However, Sobti teaches (in Figures 5-7) a display device (smart device 500) with a display housing (body of 500) comprising a back side (rear side 520) and a recess (within housing 530) that received a smart device (540), wherein the back side (520) comprises a translucent material (protective sheet 550) and wherein the touch input circuitry (Paragraph [0066]-[0068], second smart device having touch capabilities), responds to touch input received via the translucent material (550).
While Sobti does not explicitly teach that the protective cover is a translucent material, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP § 2144.05. In the instant case, Applicant acknowledges (in Paragraph [0024 of the Specification) that a translucent material is “a material that is up to 99.999 percent transparent”. However, Sobti teaches (in Paragraph [0066]) that the thin protective sheet 550 is “material such as plastic, resin, transparent glass, or the like”. Even if the material of the thin protective sheet of Sobti was completely transparent, the difference in transparency between the completely transparent protective sheet of Sobti and a translucent material of the claim invention, would be, as most, 0.001 percent. Therefore, the claimed range differentiating a translucent material from a transparent material would have been prima facie obvious to one of ordinary skill in the art.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the protective cover of Sobti to the back side of the display housing of Balasundaram. Doing so would have increased functionality of the system by allowing the user to protect the second display from debris or moisture when stored in the tablet computer recess. 
Regarding the functional limitation “wherein the touch input circuitry responds to touch input received via the translucent material”, since the structure of the device of Balasundaram as modified by Sobti is identical to the claimed structure, the device of Balasundaram as modified by Sobti is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the translucent cover of Balasundaram as modified by Sobti is a “thin protective sheet” comprised of a plastic or transparent glass material (see Paragraph [0066] in Sobti) that covers an outwardly facing secondary display and therefore capable of performing the recited function of allowing touch input circuitry to respond to a touch input through the translucent cover.
Regarding claim 3, Balasundaram in view of Sobti teaches the system of claim 1, and further teaches (in Balasundaram) wherein the tablet computer (20), in the stored state (within cavity 24), illuminates the tablet display (22) to backlight at least a portion of the translucent material (550 in Sobti) of the back side (side of 12a corresponding to 16) of the display housing (12a) of the clamshell computer (10a).
Regarding claim 10, Balasundaram in view of Sobti teaches the system of claim 1, and further teaches (in Balasundaram) wherein the tablet computer (20) comprises the touch input circuity (Paragraph [0028], 22 of 20 having touch capabilities, see also Figure 8).
Regarding claim 11, Balasundaram in view of Sobti teaches the system of claim 1, and further teaches (in Balasundaram) wherein the clamshell computer (10a) comprises the touch input circuity (Paragraph [0026], display 16 being a touchscreen display, see also Figure 8).
Regarding claim 12, Balasundaram in view of Sobti teaches the system of claim 1, and further teaches (in Balasundaram) wherein a display area (surface area of 22) of the tablet display (20) is less than a display area (surface area of 16) of the display (16) of the display housing (12a).
Regarding claim 13, Balasundaram in view of Sobti the system of claim 1, and further teaches (in Balasundaram) wherein the tablet computer (20) comprises a rectangular frame defined by four edges (Figure 1B-1E, bezel of 20 surrounding 22) and wherein the tablet computer recess (24) comprises an edge guide (Figure 1D-1E, sidewalls surrounding 24 helping guide 20 into 24).
Regarding claim 21, Balasundaram in view of Sobti teaches the system of claim 1, and further teaches wherein content rendered to the tablet display (22) of the tablet computer (20) is viewable through the translucent material (550 in Sobti) of the back side of the display housing (12a) of the clamshell computer (10a) (Paragraph [0066] and Figure 5 in Sobti, protective sheet being a plastic, resin, transparent glass, or the like, through which second display content is viewable).
Regarding claim 22, Balasundaram in view of Sobti teaches the system of claim 21, and further teaches wherein, responsive to the touch input received via the translucent material (550 in Sobti), the tablet computer (20) alters content rendered to the tablet display (22) of the tablet computer (20) that is viewable through the translucent material (550 in Sobti) of the back side of the display housing (12a) of the clamshell computer (10a).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Balasundaram (US Publication No. 2015/0092329) in view of Sobti (US Publication No. 2013/0342638) and Clark (US Publication No. 2020/0409645).
Regarding claim 4, Balasundaram in view of Sobti teaches the system of claim 3, and but does not teach wherein the stored state comprises a low power state.
However, Clark teaches wherein the stored state (“first position”) comprises a low power state (Paragraphs [0012]-[0017], [0030], and [0037], second display capable of transitioning from being powered from first and second processing units to only the lower power second processing unit when display enters first position).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the low power state of Clark to the tablet of Balasundaram as modified by Sobti. Doing so would have allowed the system to conserve power when the tablet was not in use. 
Regarding claim 6, Balasundaram in view of Sobti and Clark teaches system of claim 4, and further teaches (in Balasundaram) wherein, in the stored state (within 24), power circuitry (display interconnect 26) of the clamshell computer (10a) is operatively coupled to power circuitry (secondary display unit interconnect 28) of the tablet computer (20) (Paragraph [0034], “Using display interconnect 26, when secondary display unit 20 is connected to display portion 12 a, an electrical current and signals can be passed between display portion 12 a and secondary display unit 20 to recharge an on-board battery or capacitor”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Balasundaram (US Publication No. 2015/0092329) in view of Sobti (US Publication No. 2013/0342638), Clark (US Publication No. 2020/0409645), and Yao (US Publication No. 2019/0332146).
Regarding claim 5, Balasundaram in view of Sobti and Clark teaches system of claim 4, and further teaches (in Clark) where wherein the clamshell computer (100) comprises state circuitry (Paragraph [0038], second processing resource and logic unit) that transitions the tablet computer (205) to the low power state (Paragraph [0012]-[0017], logic unit switching to lower power second processing resource) responsive to a transition of the clamshell computer (100) from an open clamshell orientation (active state) to a closed clamshell orientation (non-active state). (Paragraphs [0012]-[0017] and [0037], second display capable of transitioning from being powered from first and second processing units to only the lower power second processing unit when computer transitions to a non-active “sleep” state). Balasundaram in view of Sobti and Clark does not teach where the tablet computer comprises the state circuitry.
However, Yao teaches where the tablet computer comprises the state circuitry (Paragraph [0050]-[0051], PCB 124 controlling sleep state). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the tablet computer of Balasundaram as modified by Sobti and Clark to include touch input circuitry of Yao. Doing so would have increased the functionality of the tablet computer by allowing the tablet computer to operate in a low power state independent of the host computer.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Balasundaram (US Publication No. 2015/0092329) in view of Sobti (US Publication No. 2013/0342638) and Duquette (US Patent No. 6,532,146). 
Regarding claim 14, Balasundaram in view of Sobti teaches the system of claim 1, but does not teach wherein the display housing comprises an access notch and wherein, in the stored state of the tablet computer in the tablet computer recess, a portion of the tablet computer is accessibly exposed via the notch for manual removal of the tablet computer from the tablet computer recess.
However, Duquette teaches (in Figures 6-8) wherein a display housing (65) comprises an access notch (Figure 7, 62) and wherein, in a stored state (60 inside 65) of the tablet computer (60 and 70) in the tablet computer recess (Figure 2, slots within 65), a portion of the tablet computer (60 and 70) is accessibly exposed via the notch (62) (see Figure 7) for manual removal (Column 5, lines 13-15) of the tablet computer (60 and 70) from the tablet computer recess (Figure 2, slots within 65).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the display housing of Balasundaram as modified by Sobti to include the access notch of Duquette. Doing so would have provided the user with better gripping access when removing the tablet computer from the recess of the display housing (Column 5, lines 13-15 in Duquette). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Balasundaram (US Publication No. 2015/0092329) in view of Sobti (US Publication No. 2013/0342638) and Murray (US Publication No. 2012/0075204).
Regarding claim 15, Balasundaram in view of Sobti teaches the system of claim 1, wherein the clamshell computer (10a) comprises an operating system (system control logic 806) executable to establish an operating system environment (system 800), wherein an application is executable in the operating system (see Paragraph [0067]), but does not teach wherein an application executable in the operating system environment is instructable via wireless receipt of an instruction generated by the tablet computer.
However, Murray teaches wherein an application (Paragraph [0013], mobile device controls applications of host computer) executable in an operating system environment (processor 202 of host computer 110) is intractable (Paragraph [0013]) via wireless receipt (communication link 105; Paragraph [0017], 105 being wireless) of an instruction generated by a tablet computer (120; Paragraph [0015], mobile device being a tablet). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the application controlling capabilities of Murray with the tablet and computer system of Balasundaram as modified by Sobti. Doing so would have increased the usability of the computer applications by allowing the applications stored on the computer, with more storage capabilities, to be controlled remotely by a mobile tablet, with less storage capabilities.
Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Balasundaram (US Publication No. 2015/0092329) in view of Sobti (US Publication No. 2013/0342638), and Ulrich (US Publication No. 2015/0347738).
Regarding claim 16, Balasundaram in view of Sobti teaches the system of claim 1, but does not teach the system comprising security circuitry that responds to a condition of the tablet computer to transition the clamshell computer to a secure state, wherein the condition comprises a proximity-based condition of the tablet computer with respect to the clamshell computer.
However, Ulrich teaches a system where security circuitry (processing subsystem 102; see Claim 14) that responds to a condition of the tablet computer (Paragraph [0025], second electronic device) to transition the clamshell computer (Paragraph [0025], first electronic device) to a secure state (Paragraph [0025]), wherein the condition comprises a proximity-based condition (Paragraph [0025]) of the tablet computer (second electronic device) with respect to the clamshell computer (first electronic device) (see also Paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the security circuitry of Ulrich with the computer and tablet system of Balasundaram as modified by Sobti. Doing so would have increase the overall security of the system by preventing unauthorized use of the devices (Paragraph [0005] in Ulrich).
Regarding claim 17, Balasundaram in view of Sobti teaches the system of claim 1, but does not teach the system comprising security circuitry that responds to a condition of the clamshell computer to transition the tablet computer to a usable state. 
However, Ulrich teaches a system comprising security circuitry (102; see Claim 14) that responds to a condition (proximity between first electronic device and second electronic device) of the clamshell computer (second electronic device) to transition the tablet computer (first electronic device) to a usable state (unlocked state) (see Claim 14 and Paragraphs [0022]-[0024]; see also Paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the security circuitry of Ulrich with the computer and tablet system of Balasundaram as modified by Sobti. Doing so would have increase the overall security of the system by preventing unauthorized use of the devices (Paragraph [0005] in Ulrich).
Regarding claim 18, Balasundaram in view of Sobti teaches the system of claim 1, but does not teach wherein the clamshell computer comprises a file system and wherein the file system is accessible via wireless circuitry of the tablet computer.
However, Ulrich teaches wherein the clamshell computer (202) comprises a file system (Paragraph [0037], filed stored in 202) and wherein the file system (Paragraph [0037]) is accessible (Paragraphs [0037]-[0040], proximity of 204 unlocks 202 and thus grants access to files on 202) via wireless circuitry (network subsystem of 204) of the tablet computer (204).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the security circuitry of Ulrich with the computer and tablet system of Balasundaram as modified by Sobti. Doing so would have increase the overall security of the system by preventing unauthorized use of the devices and stored files (Paragraph [0005] in Ulrich).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Balasundaram (US Publication No. 2015/0092329) in view of Sobti (US Publication No. 2013/0342638) and Choi (US Patent No. 8,504,123).
Regarding claim 20, Balasundaram in view of Sobti teaches the system of claim 1, and further teaches (in Balasundaram) wherein the tablet computer (20) comprises wireless communication circuitry (wireless module 30), but does not explicitly state that the wireless communication circuitry calls for illuminating the tablet display responsive to receipt of a wireless communication.
However, Choi teaches wherein a tablet computer (10; Column 3, lines 15-20, 10 being a tablet) comprises wireless communication circuitry (Column 3, lines 30-40, wireless network interface of 10) that calls for illuminating the tablet display (10a) responsive to receipt of a wireless communication (Column 3, lines 63-65 and Column 4, lines 1-46, tablet device 10 having a second wireless network interface to “wake” the tablet from a sleep mode upon a wireless communication, such as an instant message).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the network interface communication capabilities of Choi with the tablet of Balasundaram as modified by Sobti. Doing so would have allowed the user of the tablet to receive notification, even if the tablet was in a sleep mode (Column 1, lines 47-67 and Column 2, lines 1-5 in Choi).
 Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Balasundaram (US Publication No. 2015/0092329) in view of Sobti (US Publication No. 2013/0342638) and Thiyagarajan (US Publication No. 2015/0278534).
Regarding claim 23, Balasundaram in view of Sobti teaches the system of claim 21, comprising a battery (Paragraph [0028], secondary display unit 20 containing a battery), but does not explicitly teach wherein the content comprises a power level indicator for the battery.
However, Thiyagarajan teaches (in Figure 1 and Paragraph [0015]) where content comprises a power level indicator for the battery (Figure 1, power level indicator in top right corner of tablet 100; Paragraph [0015], “An operating system user interface may display a variety of prompts and information, such as, for example, a prompt for a password to access the tablet computing device 100, as well as content such as the current time, the battery life of the device”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the power level indicator from the tablet display of Thiyagarajan to the content of the secondary display of Balasundaram as modified by Sobti. Doing so would have increased the functionality of the display by allowing the user to know how much battery life remains and when the tablet needs to be charged. 
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 is allowed. 
Claim 19 claims the system of claim 1, wherein the keyboard housing comprises a wireless battery charger, wherein the tablet computer comprises wireless battery charging circuitry, and wherein, in a closed clamshell orientation of the clamshell computer with the tablet computer received in the tablet computer recess, the wireless battery charging circuitry aligns with the wireless battery charger for charging of a rechargeable battery of the tablet computer.
Claim 24 claims a system comprising: a tablet computer that comprises a tablet display; and a clamshell computer that comprises a keyboard housing, a display housing and a hinge assembly that rotatably couples the keyboard housing and the display housing, wherein the display housing comprises a display viewable via a display side, an opposing back side, and a tablet computer recess disposed between the display side and the back side that removably receives the tablet computer, wherein the keyboard housing comprises a wireless battery charger, wherein the tablet computer comprises wireless battery charging circuitry, and wherein, in a closed clamshell orientation of the clamshell computer with the tablet computer received in the tablet computer recess, the wireless battery charging circuitry aligns with the wireless battery charger for charging of a rechargeable battery of the tablet computer.
The following is an examiner’s statement of reasons for indicating allowable subject matter for claim 19 and reasons for allowance for claim 24:
Balasundaram discloses a system (in Figures 1A-1E) comprising: a tablet computer (secondary display unit 20) that comprises a tablet display (secondary display 22; Paragraph [0023], secondary display being a tablet); a clamshell computer (electronic device 10a) that comprises a keyboard housing (keyboard portion 14a), a display housing (display portion 12a) and a hinge assembly (Figure 1A and Paragraph [0025], connection between 12a and 14a, where 10a is in a clamshell configuration) and that rotatably couples the keyboard housing (14a) and the display housing (12a), wherein the display housing (12a) comprises a display (main display 16) viewable via a display side (side corresponding to 16 shown in Figure 1A), an opposing back side (side corresponding to 20 shown in Figure 1B), and a tablet computer recess (Figure 1E, display unit cavity 24) disposed between the display side and the back side (see Figure 1E) that removably receives the tablet computer (Paragraphs [0023] and [0037]).
Balasundaram does not disclose, wherein the keyboard housing comprises a wireless battery charger, wherein the tablet computer comprises wireless battery charging circuitry, and wherein, in a closed clamshell orientation of the clamshell computer with the tablet computer received in the tablet computer recess, the wireless battery charging circuitry aligns with the wireless battery charger for charging of a rechargeable battery of the tablet computer.
However, Bowers (US Publication No. 20160241076) discloses wherein a keyboard housing (keyboard 112) comprises a wireless battery charger (coil 248), wherein the tablet computer (tablet 102) comprises wireless battery charging circuitry (coil 560), and wherein when the tablet computer (102) is closed, the wireless battery charging circuitry (506) aligns with the wireless battery charger (248) for charging of a rechargeable battery of the keyboard housing (112) (Paragraph [0075], “The tablet computing device 102 may be placed onto the base 104 so that the charging coil 560 of the tablet computing device 102 is aligned with the charging coil 284 of the keyboard 112. The magnets in the corners of the tablet computing device 102 and the base 104 may also align, retaining the tablet computing device 102 to the base 104”).
Similarly, Landwehr (US Publication No. 2018/0107253) teaches (in Paragraph [0022]) wherein the keyboard housing (keyboard 120) comprises a wireless battery charger (“wireless charging coil”), wherein the tablet computer (tablet computer 110) comprises wireless battery charging circuitry (“wireless charging coil”), and wherein when the tablet computer (110) is closed onto the keyboard (120), the wireless battery charging circuitry (wireless charging coil of 110) aligns with the wireless battery charger (wireless charging coil of 120) for charging of a rechargeable battery of the tablet computer (110). 
However, neither Bowers nor Landwehr disclose where in a closed clamshell orientation of the clamshell computer with the tablet computer received in the tablet computer recess, the wireless battery charging circuitry aligns with the wireless battery charger.
In another example, DeMaio (US Patent No. 10,817,020) teaches wherein a display housing (housing of 120) comprises a wireless battery charger (790) (Column 5, lines 55-67 and Column 6, lines 1-10, 790 being wireless charging technology), wherein the tablet computer (secondary displays) comprises wireless battery charging circuitry (Column 5, lines 55-67 and Column 6, lines 1-10, receiver in secondary displays) and wherein, in a closed clamshell orientation (housing of 120 closed onto base of 105) of the clamshell computer (105) with the tablet computer (110 and 115) received in the tablet computer recess (605 and 610), the wireless battery charging circuitry (receiver) aligns with the wireless battery charger (790) for charging of a rechargeable battery (Column 5, lines 55-67 and Column 6, lines 1-10, battery in secondary displays) of the tablet computer (secondary displays) (Because the wireless charging technology is located in the display housing, wireless charging technology 790 and receiver of secondary displays are aligned when secondary displays are inside 605 and 610, which would include when 105 is in a closed position).
However, DeMaio does not does disclose wherein the keyboard housing comprises the wireless battery charging circuitry. 
Therefore, claim 19 would be allowable and claim 24 is allowed for disclosing the combination of where the keyboard housing comprises the wireless battery charging circuitry and where in a closed clamshell orientation of the clamshell computer with the tablet computer received in the tablet computer recess, the wireless battery charging circuitry aligns with the wireless battery charger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamijo (US Publication No. 6,538,880), Okuley (US Publication No. 2016/0094691), Konanur (US Publication No. 2016/0180805), and Chitturi (US Publication No. 2003/0080952) disclose where a second display is stored within a clamshell computer housing. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        
/ADRIAN S WILSON/Primary Examiner, Art Unit 2841